Citation Nr: 1217270	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1, 1987 to October 28, 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was last remanded in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran was found to have a positive sickle-dex test result based on testing performed at the time of his service entrance examination in September 1987.  At the time of his service entrance examination in September 1987, clinical evaluation of his eyes, including opthalmoscopically, was normal, and he had denied any prior history or symptoms of sickle cell disease.  

According to an October 13, 1987 entrance physical standards board proceedings report dated, the Veteran was referred to internal medicine because his sickle-dex test had been positive.  He was found to have sickle-hemoglobin C disease by hemoglobin electrophoresis.  The Veteran's eyes were again examined by internal medicine and he was felt to have a questionable area of hemorrhage in the left fundoscopic disk.  He was referred to ophthalmology for this and ophthalmology found on October 13, 1987 that he had sickle cell retinopathy.  The medical board put him on a profile precluding mandatory strenuous physical activity.  

The Veteran was discharged from the service in late October 1987.  Post-service private medical records show treatment for sickle cell disease starting in January 1988, when the Veteran was found to have a sickle crisis.  At that time, the Veteran indicated that he had had abdominal, shoulder, and hip pain for one month, and 3 weeks of blurry vision in his right eye.  The diagnosis was sickle crisis.  In February 1988, the Veteran was diagnosed with proliferative sickle cell retinopathy as well as advancing proliferative vitreous disease, right greater than left.  Splenomegaly was also shown.  

More recent records show sickle cell crisis in May 2005; that the Veteran was using eye drops in June 2006; a sickle cell crisis in September 2006; and leg and arm pain with an assessment of sickle cell anemia in January 2007.  

The Veteran has pointed to the eye pathology during service as evidence of an increase in severity of the sickle cell disease.  Although the Board regrets further delay, the question raised by the Veteran should be addressed by medical personnel.  Under judicial guidance, the Board finds the Veteran should be examined as indicated below, in accordance with 38 C.F.R. § 3.159 (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has been imprisoned during the course of his claim, and that he may still be imprisoned, but that reasonable attempts to examine him should be made.  

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a)  (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant medical records of treatment the Veteran has received since June 2009.  

2.  The RO should then take all reasonable measures to schedule the Veteran for the VA examination requested below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which is the most feasible option. 

3.  After the receipt of any additional medical records requested in accordance with this remand, the schedule the Veteran for a VA examination with regard to his sickle cell disease claim.  It is imperative that the claims file be made available to the examiner for review. 

After reviewing the claims file, to specifically include service treatment records, and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's pre-service sickle cell disease chronically increased in severity during service beyond the natural progress of the disease.  In answering this question, the examiner should consider the pre-service history, the significance of the in-service left eye findings, and the findings from shortly after service.  A description of the Veteran's current state of disability due to sickle cell disease should also be provided.  Reasons should be provided for the opinions furnished.  

4.  If an examination is not feasible, the claims file should nevertheless be forwarded to an appropriate VA medical doctor for review and an opinion in keeping with the directives set forth in the above paragraph. 

5.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


